Exhibit 10.1

UNIVERSAL CORPORATION

2007 STOCK INCENTIVE PLAN

Article I

DEFINITIONS

 

1.1. Affiliate means any “subsidiary” or “parent corporation” (within the
meaning of Section 424 of the Code) of the Company.

 

1.2. Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Grant or an Award issued to such Participant.

 

1.3. Award means an award of Stock Units, a Stock Award or an Incentive Award.

 

1.4. Board means the Board of Directors of the Company.

 

1.5. Code means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

 

1.6. Commission means the Securities and Exchange Commission or any successor
agency.

 

1.7. Committee means the Executive Compensation, Nominating and Corporate
Governance Committee of the Board.

 

1.8. Common Stock means the Common Stock of the Company.

 

1.9. Company means Universal Corporation.

 

1.10. Disability, with respect to a Participant, means “disability” as defined
from time to time under any long-term disability plan of the Company or
Subsidiary with which the Participant is employed.

 

1.11. Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

1.12. Fair Market Value of a share of Common Stock as of any given date means
the closing sale price of a share of Common Stock on the New York Stock Exchange
Composite Tape on such date, or if the Common Stock was not traded on such date,
then the next succeeding date that the Common Stock was traded on such exchange,
in either case as reported by such source as the Committee may select.

 

1.13. Grant means the grant of an Option or an SAR, or both.

 

1.14. Incentive Award means a cash-denominated Award which, subject to such
terms and conditions as may be prescribed by the Committee, entitles the
Participant to receive a payment, in (i) cash, (ii) Common Stock, (iii) Stock
Units or (iv) a combination of cash, Common Stock or Stock Units.

 

1.15. Incentive Stock Option means an Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code.

 

1.16. Initial Value means, with respect to an SAR, the Fair Market Value of one
share of Common Stock on the date of grant, as set forth in an Agreement.

 

1.17. Non-Qualified Stock Option means an Option other than an Incentive Stock
Option.



--------------------------------------------------------------------------------

1.18. Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.19. Option Price means the price per share for Common Stock purchased on the
exercise of an Option as provided in Article VI.

 

1.20. Participant means an officer, director or employee of the Company or of a
Subsidiary who satisfies the requirements of Article IV and is selected by the
Committee to receive a Grant or an Award.

 

1.21. Performance Measure means one or more of the following selected by the
Committee to measure Company and/or business unit performance: net income; basic
or diluted earnings per share; net revenues; gross profit; income before income
taxes; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; economic profit; free cash flow; operating
income; return on assets; return on funds employed; return on equity; and the
price of Common Stock; each as determined in accordance with generally accepted
accounting principles, where applicable, as consistently applied by the Company
and, if so determined by the Committee prior to the expiration of the
performance period, adjusted, to the extent permitted under Section 162(m) of
the Code, to omit the effects of extraordinary items, the gain or loss on the
disposal of a business segment, unusual or infrequently occurring events and
transactions, and cumulative effects of changes in accounting principles.
Performance Measure may vary from performance period to performance period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.

 

1.22. Plan means the Universal Corporation 2007 Stock Incentive Plan.

 

1.23. Prior Plan means the Universal Corporation 2002 Executive Stock Plan.

 

1.24. Rule 16b-3 means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

 

1.25. SAR means a stock appreciation right granted pursuant to this Plan that
entitles the holder to receive, with respect to each share of Common Stock
encompassed by the exercise of such SAR, the excess of the Fair Market Value at
the time of exercise over the Initial Value of the SAR.

 

1.26. Securities Broker means the registered securities broker acceptable to the
Company who agrees to effect the cashless exercise of an Option pursuant to
Section 8.4 hereof.

 

1.27. Stock Award means Common Stock awarded to a Participant pursuant to
Article IX.

 

1.28. Stock Unit means an award stated with reference to a share of Common Stock
that entitles the holder to receive a payment for each Stock Unit equal to the
Fair Market Value of a share of Common Stock on the date of payment. At the
Committee’s discretion, the Participant’s rights in Stock Units may be
forfeitable or otherwise restricted and may be paid in cash, Common Stock or a
combination of cash or Common Stock.

 

1.29. Subsidiary means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company (or by any entity that is a
successor to the Company), and any other business venture designated by the
Committee in which the Company (or an entity that is a successor to the Company)
has a significant interest, as determined in the discretion of the Committee.



--------------------------------------------------------------------------------

Article II

PURPOSES

The Plan is intended to assist the Company in recruiting and retaining officers,
directors and employees with ability and initiative by enabling such persons who
contribute significantly to the Company or an Affiliate to participate in its
future success and to better align their interests with those of the Company and
its shareholders. The Plan is intended to permit the award of Stock Awards,
Stock Units and Incentive Awards, and the grant of Options qualifying as
Incentive Stock Options or Non-Qualified Stock Options as designated by the
Committee at time of grant, and SARs. No Option that is intended to be an
Incentive Stock Option, however, shall be invalid for failure to qualify as an
Incentive Stock Option under Section 422 of the Code but shall be treated as a
Non-Qualified Stock Option.

Article III

ADMINISTRATION

The Plan shall be administered by the Committee. No Person shall be appointed to
or serve as a member of the Committee unless at the time of such appointment and
service he shall be a “non-employee director” as defined in Rule 16b-3, an
“outside director” within the meaning of Section 162(m) of the Code, and an
“independent director” within the meaning of any applicable listing requirement
of the New York Stock Exchange applicable to the Committee. The Committee shall
have authority to issue Grants and Awards upon such terms (not inconsistent with
the provisions of this Plan) as the Committee may consider appropriate. The
terms of such Grants and Awards may include conditions (in addition to those
contained in this Plan) on (i) the exercisability of all or any part of an
Option or SAR and (ii) the transferability or forfeitability of a Stock Award,
Incentive Award or award of Stock Units, including, by way of example and not of
limitation, requirements that a Participant complete a specified period of
employment or service with the Company or a Subsidiary, requirements that the
Company achieve a specified level of financial performance or financial return.
Notwithstanding any such conditions, the Committee may, in its discretion,
accelerate the time at which any Option or SAR may be exercised or the time at
which a Stock Award may become transferable or nonforfeitable or both; provided,
however, that if an Award is subject to Code section 409A, any acceleration must
satisfy the requirements of such Code section. In addition, the Committee shall
have complete authority to interpret all provisions of this Plan; to prescribe
the form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. To
fulfill the purposes of the Plan without amending the Plan, the Committee may
also modify any Grants or Awards issued to Participants who are nonresident
aliens or employed outside of the United States to recognize differences in
local law, tax policy or custom provided such modifications are permitted by
Code section 409A, if applicable.

The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee or in connection with the administration
of this Plan shall be final and conclusive. All expenses of administering this
Plan shall be borne by the Company.

Article IV

ELIGIBILITY

 

4.1. General. Any officer, director or employee of the Company or of any
Subsidiary (including any corporation that becomes a Subsidiary after the
adoption of this Plan) who, in the judgment of the Committee, has contributed
significantly or can be expected to contribute significantly to the performance
of the Company or a Subsidiary may receive one or more Awards or Grants, or any
combination or type thereof. Employee and non-employee directors of the Company
are eligible to participate in this Plan.



--------------------------------------------------------------------------------

4.2. Grants and Awards. The Committee will designate individuals to whom Grants
and/or Awards are to be issued and will specify the number of shares of Common
Stock subject to each such Grant or Award. An Option may be granted alone or in
addition to other Grants and/or Awards under the Plan. The Committee shall have
the authority to grant any Participant Incentive Stock Options, Non-Qualified
Stock Options or both types of Options (in each case with or without a related
SAR); provided, however, that Incentive Stock Options may be granted only to
employees of the Company and its subsidiaries (within the meaning of
Section 424(f) of the Code). An SAR may be granted with or without a related
Option. All Grants or Awards issued under this Plan shall be evidenced by
Agreements, which shall be subject to applicable provisions of this Plan and to
such other provisions as the Committee may determine. No Participant may be
granted Options that are Incentive Stock Options or related SARs (under all
Incentive Stock Option plans of the Company and Affiliates) which are first
exercisable in any calendar year for stock having an aggregate Fair Market Value
(determined as of the date an Option is granted) exceeding $100,000. A
Participant may not receive Grants and Awards under this Plan with respect to
more than 200,000 shares of Common Stock during any calendar year.

 

4.3. Designation of Option as an Incentive Stock Option or a Non-Qualified Stock
Option. The Committee will designate at the time an Option is granted whether
the Option is to be treated as an Incentive Stock Option or a Non-Qualified
Stock Option. In the absence, however, of any such designation, such Option
shall be treated as a Non-Qualified Stock Option.

 

4.4. Qualification of Incentive Stock Option under Section 422 of the Code.
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such
Section 422. No Option that is intended to be an Incentive Stock Option,
however, shall be invalid for failure to qualify as an Incentive Stock Option
under Section 422 of the Code but shall be treated as a Non-Qualified Stock
Option.

Article V

STOCK SUBJECT TO PLAN

 

5.1. Maximum Number of Shares to be Issued. Subject to the adjustment provisions
of Article XII and the provisions of (a) and (b) of this Section 5.1, up to
2,000,000 shares of Common Stock plus any shares remaining under the Prior Plan
on the effective date may be issued under the Plan. In addition to such
authorization, the following shares of Common Stock may be issued under the
Plan:

 

  (a) Shares of Common Stock that are forfeited under the Prior Plan and shares
of Common Stock that are not issued under the Prior Plan because of the
cancellation, termination or expiration of Grants and Awards, and/or other
similar events under the Prior Plan shall be available for issuance under this
Plan.

 

  (b) Shares of Common Stock that are forfeited under the Plan and shares of
Common Stock that are not issued under the Plan because of the cancellation,
termination or expiration of Grants and Awards and/or other similar events under
the Plan, shall be available for issuance under the Plan.

Subject to the adjustment provisions of Article XII, not more than 500,000
shares of Common Stock shall be issued under this Plan pursuant to Stock Awards,
Stock Units or Incentive Awards.

Subject to the foregoing provisions of this Section 5.1, if a Grant or an Award
may be paid only in shares of Common Stock, or in either cash or shares of
Common Stock, the shares of Common Stock shall be deemed to be issued hereunder
only when and to the extent that payment is actually made in shares of Common
Stock.



--------------------------------------------------------------------------------

5.2. Independent SARs. Upon the exercise of an SAR granted independently of an
Option, the Company may deliver to the Participant authorized but previously
unissued Common Stock, cash, or a combination thereof as provided in
Section 8.6. The maximum aggregate number of shares of Common Stock that may be
issued pursuant to SARs that are granted independently of Options is subject to
the provisions of Section 5.1. hereof.

Article VI

OPTION PRICE

The price per share for Common Stock purchased on the exercise of an Option
shall be fixed by the Committee, but shall not be less than the Fair Market
Value on the date of grant.

Article VII

EXERCISE OF OPTIONS AND SARS

 

7.1. Maximum Option Period or SAR Period. The period in which an Option or SAR
may be exercised shall be determined by the Committee on the date of grant;
provided, however that an Incentive Stock Option shall not be exercisable after
the expiration of 10 years from the date the Incentive Stock Option was granted
and any SAR related to an Incentive Stock Option may not be exercised after the
expiration of the underlying Incentive Stock Option. The term of exercisability
of any Option may not be extended or renewed except as may be permitted by Code
section 409A.

 

7.2. Non-Transferability of Options and SARs. Non-Qualified Stock Options and
SARs may be transferable by a Participant and exercisable by a person other than
a Participant, but only to the extent such transfer is not made for value,
specifically provided for in an Option or SAR Agreement and subject to
applicable securities laws requirements. Incentive Stock Options and any related
SARs, by their terms, shall not be transferable except by will or by the laws of
descent and distribution and shall be exercisable, during the Participant’s
lifetime, only by the Participant. No right or interest of a Participant in any
Option or SAR shall be liable for, or subject to, any lien, obligation or
liability of such Participant.

 

7.3. Employee Status. For purposes of determining the applicability of
Section 422 of the Code (relating to Incentive Stock Options), or in the event
that the terms of any Grant provide that it may be exercised only during
employment or within a specified period of time after termination of employment,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary Disability, or other reasons shall not be
deemed interruptions of continuous employment.

Article VIII

METHOD OF EXERCISE

 

8.1. Exercise. Subject to the provisions of Articles VII and XIII, an Option or
SAR may be exercised in whole at any time or in part from time to time at such
times and in compliance with such requirements as the Committee shall determine;
provided, however, that an SAR that is related to an Incentive Stock Option may
be exercised only to the extent that the related Option is exercisable and when
the Fair Market Value exceeds the Option Price of the related Option. An Option
or SAR granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option or SAR could be
exercised. Such partial exercise of an Option or SAR shall not affect the right
to exercise the Option or SAR from time to time in accordance with this Plan
with respect to remaining shares subject to the Option or SAR. The exercise of
an Option shall result in the termination of any related SAR to the extent of
the number of shares with respect to which the Option is exercised.



--------------------------------------------------------------------------------

8.2. Payment. Unless otherwise provided by the Agreement, payment of the Option
Price shall be made in cash. If the Agreement provides, payment of all or part
of the Option Price may be made by surrendering (by either actual delivery or
attestation) already owned shares of Common Stock to the Company and the payment
of applicable minimum statutory withholding taxes may be made by the Company
withholding whole shares of Common Stock from the Participant upon exercise,
provided the shares surrendered or withheld have a Fair Market Value (determined
as of the day preceding the date of exercise) that is not less than such price
or part thereof and any such minimum statutory withholding taxes. In addition,
the Committee may establish such payment or other terms as it may deem to be
appropriate and consistent with these purposes.

 

8.3. Shareholder Rights. No Participant shall have any rights as to shareholder
of the Company with respect to shares subject to his Option or SAR until the
date he exercises his Option or SAR.

 

8.4. Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of the Participant and with the consent of the
Committee, the Company agrees to cooperate in a “cashless exercise” of the
Option. The cashless exercise shall be effected by the Participant delivering to
the Securities Broker instructions to exercise all or part of the Option,
including instructions to sell a sufficient number of shares of Common Stock to
cover the costs and expenses associated therewith. The Committee may permit a
Participant to elect to pay any applicable withholding taxes by requesting that
the Company withhold the number of shares of Common Stock equivalent at current
Fair Market Value to the minimum statutory withholding taxes due.

 

8.5. Cashing Out of Option. The Committee may elect to cash out all or part of
the portion of any Option to be exercised by paying the optionee an amount, in
cash or Common Stock, equal to the excess of the Fair Market Value of the Common
Stock that is the subject of the portion of the Option to be exercised over the
Option Price times the number of shares of Common Stock subject to the portion
of the Option to be exercised on the effective date of such cash out.

 

8.6. Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR.
At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock. No fractional shares shall be delivered upon the exercise of an SAR.

Article IX

STOCK AWARDS

 

9.1. Award. In accordance with the provisions of Article IV, the Committee will
designate persons to whom a Stock Award is to be made and will specify the
number of shares of Common Stock covered by such Award or Awards.

 

9.2. Vesting. The Committee, on the date of the Award, may prescribe that the
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to the satisfaction of performance
objectives, including performance objectives stated with reference to
Performance Measures, or such other conditions as may be set forth in an
Agreement. Subject to the provisions of Article XIII hereof, the Committee may
award a Stock Award to a Participant which is not forfeitable and is free of any
restrictions on transferability.

 

9.3.

Shareholder Rights. Prior to their forfeiture (in accordance with the terms of
the Agreement and shares of Common Stock granted pursuant to a Stock Award may
be forfeited or are nontransferable), a Participant will have all rights of a
shareholder with respect to a Stock Award, including the right to receive
dividends and vote the shares; provided, however, that (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Stock granted pursuant to a



--------------------------------------------------------------------------------

 

Stock Award, (ii) the Company shall retain custody of the certificates
evidencing shares of Common Stock granted pursuant to a Stock Award, and
(iii) the Participant will deliver to the Company a stock power, endorsed in
blank, with respect to each Stock Award.



--------------------------------------------------------------------------------

Article X

STOCK UNITS

 

10.1 Award. Pursuant to this Plan or an Agreement establishing additional terms
and conditions, the Committee may designate each individual to whom an awards of
Stock Units is to be made and will specify the number of Stock Units covered by
the Award.

 

10.2 Earning the Award. The Committee, on the date of grant of the Award, may
prescribe that the Stock Units or a portion thereof, will be earned only upon,
and the Participant will be entitled to receive a payment pursuant to the Award
of Stock Units, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Committee and set forth in the
Agreement, including performance objectives stated with reference to Performance
Measures.

 

10.3 Shareholder Rights. No Participant shall, as a result of receiving a Stock
Unit Award, have any of the rights of a shareholder with respect to such Stock
Unit Award until and to the extent such Stock Units are earned and settled in
shares of Common Stock.

 

10.4 Payment. At the Committee’s discretion, the amount payable when an award of
Stock Units is earned may be settled in cash, Common Stock or a combination of
cash and Common Stock. Fractional shares shall be deliverable when an Award of
Stock Units is earned.

 

10.5 Nontransferability. A Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of a Stock Unit Award other than by will or the
laws of descent and distribution and the Participant’s right or interest in a
Stock Unit Award may not be liable for, or subject to, any lien, obligation or
liability of such Participant.

Article XI

INCENTIVE AWARDS

 

11.1. Award. The Committee shall designate Participants to whom Incentive Awards
are made. All Incentive Awards shall be finally determined exclusively by the
Committee under the procedures established by the Committee. With respect to an
Incentive Award based on a performance period of one year, no Participant may
receive an Incentive Award payment in any calendar year that exceeds $2,500,000.
With respect to an Incentive Award based on a performance period of more than
one year, no Participant may receive an Incentive Award payment in any calendar
year that exceeds the product of (i) $200,000 and (ii) the number of months in
the performance period.

 

11.2. Terms and Conditions. The Committee, at the time an Incentive Award is
made, shall specify the terms and conditions which govern the Award. The
restrictions set forth in the Agreement must include the attainment of
performance objectives, including performance objectives stated with reference
to Performance Measures. By way of example and not of limitation, the
performance objectives may provide that the Incentive Award will be earned only
if the Company, a Subsidiary or the Company and its Subsidiaries or the
Participant achieve stated objectives, including objectives stated with
reference to Performance Measures.

 

11.3. Payment. In the discretion of the Committee, the Award payable when an
Incentive Award is earned, may be settled in cash, by the issuance of Common
Stock, grant of Stock Units, or a combination of cash, Common Stock and/or Stock
Units.

 

11.4. Nontransferability. Incentive Awards granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. No
right or interest of a Participant in an Incentive Award shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.



--------------------------------------------------------------------------------

11.5. Employee Status. If the terms of an Incentive Award provide that a payment
will be made thereunder only if the Participant completes a stated period of
employment or service, the Committee may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability or other
reasons shall not be deemed interruptions of continuous employment or service.

 

11.6. Shareholder Rights. No Participant shall, as a result of receiving an
Incentive Award, have any rights as to shareholder of the Company or any
Subsidiary on account of such Award until, and except to the extent that, the
Incentive Award is earned and settled in shares of Common Stock.

Article XII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

Should the Company effect one or more (x) stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization; (y) spin-offs, spin-outs, split-ups, split-offs, or other such
distribution of assets to shareholders; or (z) direct or indirect assumptions
and/or conversions of outstanding Options due to an acquisition of the Company,
then the maximum number of shares as to which Grants and Awards may be issued
under this Plan shall be proportionately adjusted and their terms shall be
adjusted as the Committee shall determine to be equitably required, provided
that the number of shares subject to any Grant or Award shall always be a whole
number. Any determination made under this Article XII by the Committee shall be
final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of shares or obligations of the
Company convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to any Grant or
Award.

Article XIII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Grant shall be exercisable, no Common Stock shall be issued, no certificates
for shares of Common Stock shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements)
and the rules of all domestic stock exchanges on which the Company’s shares may
be listed. The Company may rely on an opinion of its counsel as to such
compliance. Any share certificate issued to evidence Common Stock for which a
Grant is exercised or an Award is issued may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations. No Grant shall be exercisable, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.

Article XIV

GENERAL PROVISIONS

 

14.1 Effect on Employment. Neither the adoption of this Plan, its operation, nor
any documents describing or referring to this Plan (or any part thereof) shall
confer upon any employee any right to continue in the employ of the Company or a
Subsidiary or in any way affect any right and power of the Company or a
Subsidiary to terminate the employment of any employee at any time with or
without assigning a reason therefor.



--------------------------------------------------------------------------------

14.2 Unfunded Plan. The Plan, insofar as it provides for a Grant or an Award, is
not required to be funded, and the Company shall not be required to segregate
any assets that may at any time be represented by a Grant or an Award under this
Plan.

 

14.3 Rules of Construction. Headings are given to the articles and sections of
this Plan solely for ease of reference and are not to be considered in
construing the terms and conditions of the Plan. The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

 

14.4 Rule 16b-3 Requirements. Notwithstanding any other provisions of the Plan,
the Committee may impose such conditions on any Grant or Award, and the Board
may amend the Plan in any such respects, as they may determine, on the advice of
counsel, are necessary or desirable to satisfy the provisions of Rule 16b-3. Any
provision of the Plan to the contrary notwithstanding, and except to the extent
that the Committee determines otherwise: (a) transactions by and with respect to
officers and directors of the Company who are subject to Section 16(b) of the
Exchange Act shall comply with any applicable conditions of Rule 16b-3; and
(b) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.

 

14.5 Amendment, Modification, and Termination. At any time and from time to
time, the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Common
Stock is then listed or reported, by any regulatory body having jurisdiction
with respect thereto, or under any other applicable laws, rules, or regulations.
No termination, amendment, or modification of the Plan, other than pursuant to
Section 14.4 herein, shall in any manner adversely affect any Grant or Award
theretofore issued under the Plan, without the written consent of the
Participant. The Committee may amend the terms of any Grant or Award theretofore
issued under this Plan, prospectively or retrospectively, but no such amendment
shall impair the rights of any Participant without the Participant’s written
consent except an amendment provided for or contemplated in the terms of the
Grant or Award, an amendment made to cause the Plan, or Grant or Award, to
qualify for the exemption provided by Rule 16b-3, or an amendment to make an
adjustment under Article XII.

 

14.6 Repricing of Options and SARs. An Option or SAR may not be repriced without
the approval of the shareholders of the Company after the date of grant of such
Option or SAR. For this purpose, a repricing means any of the following (or such
other action that has the same effect as any of the following): (a) amending the
terms of an Option or SAR to reduce the exercise price of such Option or the
grant price of an SAR; (b) taking any action that is treated as a repricing
under generally accepted accounting principles; and (c) repurchasing for cash or
canceling an Option or SAR in exchange for another Award at a time when the
exercise price of such Option or grant price of such SAR is greater than the
Fair Market Value of Common Stock, unless the cancellation and exchange occurs
in connection with an event set forth in Article XII. Such cancellation and
exchange is considered a repricing regardless of whether it is treated as a
repricing under generally accepted accounting principles and regardless of
whether it is voluntary on the part of the Participant.

 

14.7 Governing Law. The validity, construction and effect of the Plan and any
actions taken or related to the Plan shall be determined in accordance with the
laws of the Commonwealth of Virginia and applicable federal law.

 

14.8 Successors and Assigns. All obligations of the Company under the Plan, with
respect to Grants and Awards issued hereunder shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company. The Plan shall
be binding on all successors and permitted assigns of a Participant, including,
but not limited to, the estate of such Participant and the executor,
administrator or trustee of such estate, and the guardians or legal
representative of the Participant.



--------------------------------------------------------------------------------

14.9 Effect on Prior Plans and Other Compensation Arrangements. The adoption of
this Plan shall have no effect on Grants and Awards made or to be made pursuant
to the Prior Plans and the Company’s other compensation arrangements. Nothing
contained in this Plan shall prevent the Company from adopting other or
additional compensation plans or arrangements for its officers, directors or
employees.

 

14.10 Limitation of Implied Rights. Neither a Participant nor any other person
shall, by reason of participation in the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Subsidiary, in its sole discretion, may set aside in
anticipation of a liability under the Plan. Except for those rights in Stock
Awards specifically set forth in subsection 9.3 hereof, a Participant shall have
only a contractual right to the Stock or amounts if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person. The Plan does
not constitute a contract of employment, and selection as a Participant will not
give any participating employee the right to be retained in the employ of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.
Except as otherwise provided in the Plan, no Award or Grant under the Plan shall
confer upon the holder thereof any rights as a shareholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights.

 

14.11 Duration of Plan. No Grant or Award may be issued under this Plan before
August 7, 2007, or after August 6, 2017. Grants and Awards issued on or after
August 7, 2007, but on or before August 6, 2017, shall remain valid in
accordance with their terms.

 

14.12 Effective Date. This Plan has been approved by the Board, effective as of
August 7, 2007, and by the shareholders of the Company entitled to vote at the
2007 Annual Meeting of the Shareholders.